Citation Nr: 0208061	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  00-06 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
claimed secondary to a service-connected right ankle 
disorder.

2.  Entitlement to service connection for degenerative 
changes of the right foot, claimed secondary to a service-
connected right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 2000, 
which, in pertinent part, denied service connection for gouty 
arthritis and degenerative changes of the right foot, both 
claimed secondary to service-connected right ankle injury 
residuals.  The issues were remanded to the RO in March 2001.  


FINDINGS OF FACT

1.  Gouty arthritis, which developed many years after 
service, was not caused or worsened by the veteran's service-
connected residuals of a right ankle injury.  

2.  Degenerative changes of the right foot, which developed 
many years after service, were not caused or worsened by the 
veteran's service-connected residuals of a right ankle 
injury.  


CONCLUSIONS OF LAW

1.  Gouty arthritis is not proximately due to or the result 
of service-connected residuals of a right ankle injury.  38 
C.F.R. § 3.310 (2001).

2.  Degenerative changes of the right foot are not 
proximately due to or the result of service-connected 
residuals of a right ankle injury.  38 C.F.R. § 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service from October 1965 to October 
1967.

Service medical records show that in August 1967 the veteran 
complained of recurrent right ankle pain; he said he injured 
it last year and there was no fracture; and he wanted it 
checked before his service discharge.  He was given a right 
ankle X-ray in August 1967, and this showed a calcium deposit 
on the medial malleolus tendon.  On a medical history form 
for the September 1967 service separation examination, the 
veteran reported that his feet hurt after exertion; objective 
clinical evaluation noted that the feet and lower extremities 
were normal.  Service medical records do not show right foot 
degenerative changes or gouty arthritis. 

Medical records from Family Medicine Associates dated from 
1989 to 1998 show that in May 1991 the veteran complained of 
pain in the right foot.  The right metatarsal phalangeal 
joint was red, swollen, and quite tender, and gout was 
suspected.  Gout in the same area continued to be shown on 
several occasions subsequent to that.  Gout was also noted in 
the left foot, such as in June 1994 when the veteran 
complained of left great toe gout.  In December 1995, gout in 
the left metatarsal phalangeal joint was noted.  In July 
1996, gouty arthritis was suspected when the veteran was seen 
with swelling, tenderness and warmth in the right knee.  In 
September 1996, he complained of some numbness in the right 
foot. 

In August 1997, the veteran filed a claim for service 
connection for residuals of a right ankle injury he said he 
sustained in boot camp.

On a VA examination in October 1997, X-rays of the right 
ankle and foot disclosed show hallux valgus with calcaneal 
spur at the insertion of the Achilles tendon and plantar 
aponeurosis, and an exostosis-like projection of bone from 
the medial malleolus.  X-rays of the left foot and ankle were 
also noted to show hallux valgus with calcaneal spur at the 
insertion of the Achilles tendon and plantar aponeurosis.  

Service connection for right ankle injury residuals was 
granted by RO rating decision dated in November 1997, and 
assigned a 10 percent rating.  Subsequently, the Board 
granted a 20 percent rating for the right ankle injury 
residuals in a decision dated in March 2001.  

On a VA examination in November 1999, the veteran complained 
of right ankle discomfort.  He had a history of a right ankle 
injury in 1965 and also a history of gout.  The examiner 
suspected that the veteran had two problems going on at 
once-first, he probably had some residual laxity from the 
previous injury he sustained in 1965, as well as some 
superimposed gouty arthritis.  It was felt that it was quite 
difficult to determine the etiology of his bony changes, 
which could be possibly due to gouty changes or the injury in 
1965.  The examiner suspected that the instability was 
definitely related to the injury in service.  X-rays showed 
an incompletely united secondary ossification center at the 
tip of the medial malleolus of the tibia, well preserved 
mortise, and degenerative enthesopathy at the attachment of 
the plantar aponeurosis interior aspect of the os calcis.  

Family Medicine Associates records dated from 1999 to 2001 
show that the veteran was prescribed medication for gout.  In 
November 2000, he complained of left heel pain.  A complete 
physical examination in November 2000 disclosed mild 
tenderness in the right heel area consistent with plantar 
fasciitis.  Plantar fasciitis was also noted in March 2001.  
An injection of a right heel spur was performed in March 
2001.  

VA podiatry treatment records dated from 2000 to 2001 show 
that in April 2000, the veteran complained that for the past 
six months, his feet became numb when he walked a lot.  It 
was noted that he had a deformity in the right ankle form an 
old injury.  In July 2000, he complained of pain and numbness 
in the plantar aspect of the foot.  He had a history of an 
avulsion injury to the medial malleolus, and he also had flat 
feet with hyperpronation.  There was minimal decrease in 
sensation on the plantar aspect of the right foot as compared 
to the left, and the assessment was functional tarsal tunnel 
due to repetitive activities and hyperpronated foot.  In 
August 2000, a ganglion at the base of the right foot was 
noted.  In October 2000, he did not have any right ankle 
pain.  He had pes planus.  In April 2001, he complained of a 
painful mass on the medial malleolus, and left heel pain.  In 
August 2001, a bony prominence of the right medial malleolus 
and plantar fasciitis of the left heel were noted. 

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Service medical records and post-service medical records 
identified by the veteran have been obtained, and an 
additional VA examination is not warranted under the 
circumstances of this case.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

The veteran does not contend, nor does the evidence otherwise 
show, that gout or degenerative changes of the right foot 
were present in service or within a year thereafter.  Rather, 
the veteran contends that he has developed arthritis in his 
right foot and gout as a result of his service-connected 
right ankle disability.  Secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected condition.  
38 C.F.R. § 3.310.  Secondary service connection may also be 
found when an established service-connected condition 
aggravates a non-service-connected disability.  When there is 
such aggravation of a non-service-connected disability, which 
is proximately due to or the result of a service-connected 
condition, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical evidence shows that veteran began to be treated 
for gout many years after service.  The VA examiner in 
November 1999 noted that the veteran had co-existing gout and 
right ankle injury residuals, but the examner did not suggest 
an etiological connection between the two.  Further, he did 
not indicate that the right ankle injury residuals affected 
the severity of the gout, which he described as superimposed.  
Significantly, medical records show that years after service 
the veteran has had gout affecting multiple joints including 
joints of both feet.  There is no medical evidence to suggest 
that the disease process of gout is caused or worsened by a 
musculoskeletal injury such as is involved in the veteran's 
service-connected right ankle condition.  The veteran, as a 
layman, is not competent to provide a medical opinion as to 
diagnosis or etiology of the claimed conditions.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

As to the right foot, the veteran has been diagnosed with a 
spur or ganglion on his right heel.  However, again, there is 
no medical evidence linking such a disorder to the right 
ankle injury residuals, either by causation or aggravation.  
(Interestingly, in October 1997, there were noted to be 
calcaneal spurs on both heels.)  Although the examiner in 
November 1999 noted that it was difficult to ascertain 
whether the degenerative changes in the ankle were due to the 
injury or to gout, degenerative changes in the right ankle 
have been evaluated as part of the service-connected 
disability picture.  Degenerative changes in the right foot, 
diagnosed as a calcaneal spur, have not been attributed to 
the right ankle disorder.  

The weight of the credible evidence demonstrates that gout 
(and gouty arthritis) and right foot degenerative changes are 
not proximately due to or the result of service-connected 
right ankle injury residuals.  The preponderance of the 
evidence is against the claims for secondary service 
connection for gouty arthritis and degenerative changes of 
the right foot.  Thus the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for gouty arthritis, claimed secondary to 
service-connected right ankle injury residuals, is denied.  

Service connection for degenerative changes of the right 
foot, claimed secondary to service-connected right ankle 
injury residuals, is denied.  


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

